Citation Nr: 1102831	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for allergic rhinitis, to 
include as secondary to medication taken during service to treat 
now service-connected uveitis and sarcoidosis.  

2.  Entitlement to service connection for chronic sinusitis, to 
include as secondary to medication taken during service to treat 
now service-connected uveitis and sarcoidosis.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger

INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas 

In August 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.  

In December 2010, the Board received additional evidence in the 
form of VA treatment records from the Veteran.  He did not submit 
a waiver of his right to Regional Office consideration of this 
evidence in the first instance.  However, the treatment records 
are duplicates of records that were already in the file before 
the last supplemental statement of the case was issued by the RO.  
Therefore, the Board may proceed with its review of the issues on 
appeal. 

FINDINGS OF FACT

1. The Veteran's sinusitis is not related to a disease or injury 
in service and the preponderance of the evidence is against an 
etiological relationship (e.g. causation or aggravation) with his 
service-connected sarcoidosis and/or uveitis.  

2.  The Veteran's allergic rhinitis is not related to a disease 
or injury in service and the preponderance of the evidence is 
against an etiological relationship (e.g. causation or 
aggravation) with his service-connected sarcoidosis and/or 
uveitis.


CONCLUSIONS OF LAW

1. The Veteran's sinusitis was not incurred in or aggravated by 
service and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).
2. The Veteran's allergic rhinitis was not incurred in or 
aggravated by service and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In this case, the Board finds that VA's duty to notify was 
satisfied by letters sent to the Veteran in April 2008 and June 
2008.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 
473.  The letters addressed all of the notice requirements and 
were sent prior to the initial unfavorable decision by the RO in 
June 2008.  

The Board also concludes the duty to assist the Veteran has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Board notes that in 
September 2008, the Veteran submitted a signed form authorizing 
VA to release medical records to the Social Security 
Administration (SSA) as he was seeking benefits.  In November 
2008, the RO completed an SSA inquiry which revealed that the 
Veteran's claim was denied and he was not in receipt of SSA 
disability benefits.  Therefore, there is no duty on behalf of VA 
to obtain records from SSA.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.   
 
In addition, the Veteran was afforded a VA examination in March 
2009 in connection with his claims of service connection for 
allergic rhinitis and sinusitis.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the 
Board finds that the March 2009 examination and opinion obtained 
are adequate, as they are predicated on a full reading of the 
records contained in the Veteran's claims file.  The opinion 
considers all of the pertinent evidence of record and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue of entitlement to service 
connection for hearing loss has been met.  38 C.F.R. § 3.159(c) 
(4).    

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007). 
 There is no error or issue that precludes the Board from 
addressing the merits of this appeal.

II.	 Service Connection

The Veteran contends that his allergic rhinitis and sinusitis 
were caused or aggravated by steroids taken to treat his uveitis 
and sarcoidosis during service.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis 
for disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  Secondary service connection may also be established for 
a disorder which is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen 
v. Brown, 8 Vet. App. 374 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service connected disability.  Id. 

With respect to the Veteran's sinusitis, the Board notes that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see 
also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997)(holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  There is 
some question as to whether the Veteran suffers from a chronic 
sinusitis disability.  Specifically, a May 2008 VA treatment note 
provides a diagnosis of acute sinusitis.  Further still, a 
September 2009 VA treatment note indicates that the Veteran had 
only possible chronic sinusitis.  However, the May 2007 treatment 
note does not make such a distinction and diagnosed the Veteran 
sinusitis.  Even assuming that the Veteran suffers from a chronic 
sinusitis disability, as will be discussed below, service 
connection is not warranted.  

With respect to the Veteran's allergic rhinitis, post-service 
medical records indicate that the Veteran has been diagnosed with 
such a disorder.  As such, the Board will look to the issues of 
in-service incurrence and nexus.  

Service treatment records indicate that during his April 1974 
entrance examination, the Veteran's lungs and chest were found to 
be clinically normal.  In the accompanying Report of Medical 
History, the Veteran indicated that he suffered from occasional 
minor sore throats.  In September 1974, the Veteran reported a 
cough with sore throat and some sinus congestion.  He was given 
medication to treat these symptoms.  In December 1974, the 
Veteran again complained of a sore throat and was diagnosed with 
strep tonsillitis.  In 1976, the Veteran was diagnosed with 
sarcoidosis.  He was thereafter diagnosed with uveitis due to 
sarcoidosis. During a June 1976 chronic illness examination, the 
Veteran's lungs and chest were again found to be clinically 
normal.   The Veteran was not diagnosed with sinusitis or 
allergic rhinitis during service.

The Veteran sought service connection for lung problems in 1976 
and was diagnosed with and service-connected for sarcoidosis in 
December 1976.  There is no indication that the Veteran suffered 
from allergic rhinitis or sinusitis at this time.  The Veteran 
sought an increased rating for his sarcoidosis with cotinued 
complaints of chest pain.  Pulmonary function tests dated in 
January 1979, July 1980, and Febraury 1986, as well as chest x-
rays dated in July 1979 and February 1976 show that the Veteran 
chest was normal.  A January 1993 examination reported indicated 
that the Veteran did not have shortness of breath or chest pain 
but did have intermittent episodes of coughing with moderate 
amounts of mucous.  These symptoms were related to the diagnosed 
granuloma of the right lung probably secondary to his sarcoid 
disease.  Subsequent VA treatment records indicate continued 
complaints of and treatment for his sarcoidosis.  During a 
November 2008 examination, the Veteran described daily productive 
cough and wheezing.  He also gave a 30 year history of smoking.  
These sympotms were related to his diagnosed with sarcoid 
granuloma of the lung by history.  A November 2008 chest x-ray 
showed clear lung fields with no evidence of granuloma.  

It was not until April 2007 that the Veteran was diangosed with 
sinus problems.  At that time, the Veteran complained of swollen 
glands, runny noise, cough with congestion, and chronic headache.  
He was diagnosed with upper respiratory infections/sinus.  In 
April 2007, the Veteran was also diagnosed with bronchitis after 
complaing of cough, congestion, and sore through.  In May 2007, 
May 2008, and August 2008, he was diagnosed with sinusitis.  In 
May 2008, the Veteran was first diagnosd with allergic rhinitis 
after he complained of cough, congestion, tearing, and sneezing.  
In a February 2009 ENT consultation report, the Veteran reported 
a history of allergies since he moved from Louisiana following 
Hurricane Katrina.  

The Veteran was afforded a VA examination in March 2009 where he 
stated that his rhinitis and sinusitis had their onset in 1975 
when he had watery eyes, runny nose, and itching of the ears with 
signifnicant increase in sneezing symptoms.  He indicated being 
treated with prednisone for his uvietis during service.  The 
Veteran indicated receving prednisone treatments until about 
1990.  The Veteran indicated that his symptoms were more 
prominent when outside.  The examiner reviewed the Veteran's 
service treatment records noting the Veteran's diagnosed 
sarcoidosis.  After examining the Veteran, the examiner diagnosed 
the Veteran with allerghic rhinitis by history.  He then opined 
that it is less likely as not that the Veteran's allergic 
rhinitis and/or sinusitis are related to medication prescribed 
for the Veteran's service-connected uveitis or sarcoidosis.  The 
examiner reasoned that while sarcoidosis can cause some 
respiratory or pulmary symptoms, there is no obvious evidence of 
a connection between the sarcoidsis and his present allergic 
rhinitis or sinusitis sympotms. He also pointed to the fact that 
the Veteran was only treated once with prednisone during service 
for his uveitis.  

The Board acknowledges the Veteran's December 2009 assertions as 
well as in his August 2010 testimony that the in-service medical 
treatment he received for his sarcoidosis and uveitis, to include 
continued treatment of prednisone, caused his sinusitis and 
rhinitis.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is 
not necessarily required when the determinative issue involves 
either medical etiology or a medical diagnosis.  Id. at 1376-77; 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis); Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report 
symptoms related to his respiratory problems.  But unlike the 
varicose veins in Barr or dislocated shoulder in Jandreau, 
respiratory problems are not conditions capable of lay diagnosis, 
much less the type of condition that can be causally related to 
military service by lay testimony.  Davidson, 581 F.3d 1313; 
Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the 
Veteran is not competent to proffer a diagnosis or provide an 
opinion as to the etiology of his sinusitis and/or rhinitis.  

The Board also acknowledges that Veteran's testimony that a 
former VA physician, Dr. G., indicated that there was a positive 
connection between steroid treatment and sinusitis and/or 
rhinitis.  The Court has held that lay statements relating what a 
medical professional told him or her, filtered as they are 
through a lay person's sensibilities, are simply too attenuated 
and inherently unreliable to constitute competent medical 
evidence to support a claim.  See Warren v. Brown, 6 Vet. App. 4 
(1993).  

The Board also acknowledges the submitted internet literature 
regarding the symptoms and causes of rhinitis and sinusitis as 
well as the effects of prednisone.  However, this literature does 
not refer specifically to the Veteran, and is it not specific to 
his particular circumstances.  Further, the possible risk factors 
listed in the literature are speculative and not definitive.  The 
literature also does not show that there is a direct causal 
relationship.  Generic medical literature, which does not apply 
medical principles regarding causation or etiology to the facts 
of an individual case, does not provide competent evidence to 
satisfy the nexus element for an award of service connection.  
See Sacks v. West, 11 Vet. App. 314 (1998).  As such, this 
literature is given limited probative value.  

In sum, the Board gives the March 2009 VA opinion substantial 
probative weight as it is the only competent evidence providing 
an opinion as to the etiology of the Veteran's sinusitis and 
rhinitis.  This medical opinion does not provide the necessary 
link to establish that these disorders were caused or aggravated 
by his service-connected sarcoidosis or uveitis.  The Board finds 
that secondary service connection is not warranted.  

Again, to afford the Veteran every possible consideration, the 
Board will also consider direct service connection.  In order to 
establish direct service connection for a disorder, there must be 
(1) competent evidence of the current existence of the disability 
for which service connection is being claimed; (2) competent 
evidence of a disease contracted, an injury suffered, or an event 
witnessed or experienced in active service; and (3) competent 
evidence of a nexus or connection between the disease, injury, or 
event in service and the current disability.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 
Vet. App. 247, 253 (1999)).  In many cases, medical evidence is 
required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

The Board has reviewed the Veteran's claims file to determine if 
there is any indication of respiratory problems in service.  As 
provided above, the Veteran's service treatment records show that 
the Veteran complained of a sore throat and sinus congestion in 
September 1974 and December 1974.  These conditions appear to 
have been transient as they were treated and the Veteran did not 
complain of further sinus problems.  Again, in 1976, the Veteran 
was diagnosed with sarcoidosis.  In a June 1976 examination, the 
Veteran's lungs and chest were found to be clinically normal.  
While the Veteran complained of lung problems upon discharge, it 
appears that a majority of his complaints were related to his 
sarcoidosis.  Further, it was not until April 2007 when he was 
first diagnosed for sinus problems and not until 2008 when he was 
diagnosed with rhinitis.  No medical evidence establishes a nexus 
between the Veteran's service and his sinusitis and/or his 
allergic rhinitis.  Additionally, the Veteran supplemented his 
claims file with literature that defines sinusitis and rhinitis.  
This literature, however, does not establish a nexus between his 
diagnosis of sinusitis or rhinitis and service.  The Board finds 
that service connection must fail on a direct basis.   

The Board finds that the preponderance of the evidence is against 
the Veteran's claims.  Consequently, the benefit-of-the- doubt 
rule does not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for allergic rhinitis, to 
include as secondary to medication taken during service for his 
service-connected uveitis and/or sarcoidosis, is denied.

Entitlement to service connection for sinusitis, to include as 
secondary to medication taken during service for his service-
connected uveitis and/or sarcoidosis, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


